Case: 12-1645   Document: 45      Page: 1   Filed: 09/16/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   ENOCEAN GMBH,
                      Appellant,

                            v.

      FACE INTERNATIONAL CORPORATION,
                     Appellee.
              ______________________

                       2012-1645
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Board of Patent Appeals and Interferences in
 Interference No. 105,755.
                  ______________________

                     ON MOTION
                 ______________________

                        ORDER
     EnOcean GmbH move without opposition to accept
 the accompanying joint appendix, recall the mandate, and
 reinstate the appeal.
     On September 6, 2013, this appeal was dismissed for
 failure to timely file the appendix. The court notes that
 the appendix was submitted with the motion to reinstate.
    Upon consideration thereof,
Case: 12-1645     Document: 45   Page: 2   Filed: 09/16/2013




 ENOCEAN GMBH V. FACE INTERNATIONAL CORP                     2

       IT IS ORDERED THAT:
    (1) The motion to accept the appendix out of time is
 granted. The joint appendix is accepted for filing.
     (2) The mandate is recalled, the court’s September 6,
 2013 dismissal order is vacated, and the appeal is rein-
 stated.
     (3) This appeal will be placed on the oral argument
 calendar in due course.


                                   FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk

 s21